DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 07/20/2021.
Claims 21, 24, 31, 34, 36 and 39 have been amended, and claims 1-20, 22, 32 and 37 were previously canceled.  Currently, claims 21, 23-31, 33-36 and 38-40 are pending.

Remarks

Amendments to independent claims 21, 31 and 36 are not effective to overcome the double patenting rejection presented in the previous Office action.  Therefore, the previous double patenting rejection is maintained.

Amendments to claims 24, 34 and 39 are effective to overcome the claim objection presented in the previous Office action.  Therefore, the previous claim objection with respect to claims 24, 34 and 39 has been withdrawn.

Response to Arguments

Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 
comparing, by the computing system, a value associated with the keyword signal relating to a number of responses to the content item that include predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the keyword signal, wherein the value associated with the keyword signal is based on the number of responses to the content item that include one or more of the predetermined keywords,” Examiner respectfully disagrees.
	Examiner cited Yuksel for teaching the indicated feature based on its disclosure of “if the number of hits associated with reviews of a business listing exceeds a threshold, the business listing may be marked as spam” (see Yuksel, [column 7, lines 19-21]).
	In particular, Yuksel teaches identifying false or spam business listings based on searching reviews associated therewith for one or more keywords that suggest the business listing is spam (see Abstract and [column 1, lines 37-43]).  In other words, identifying a business listing (i.e., content item) as a spam is based on one or more keywords (i.e., predetermined keywords or keyword signal) and based on reviews (i.e., responses) associated with the business listing.  The associated business listing reviews are searched for hits matching the one or more keywords (see [column 1, lines 41-43]), wherein a hit indicating a match of one of the one or more keywords in one of the reviews can be interpreted as a keyword signal.  Number of hits are identified based on searching reviews for particular words or phrases that suggest/indicate the business listing is spam (see Fig. 3 and [column 6, lines 19-27]), wherein the one or more keywords (e.g., particular words or phrases (see column 6, lines 19-27]) that suggest/indicate the business listing is spam can be interpreted as predetermined keywords as recited.
Yuksel, [column 7, lines 19-21]) can be interpreted as “a value associated with the keyword signal associated/related responses to the content item that include predetermined keywords indicative of objectionable material in the content item” and “the value associated with the keyword signal is based on the number of responses to the content item that include one or more of the predetermined keywords” as recited.  Therefore, the comparison between the number of hits with a threshold is read on the limitation/feature as indicated above.
	It should be noted that, in views of claim language “value…relating to a number of response” and “value…based on the number of responses” as recited, the limitation “a number of responses” is broadly interpreted as a set/plurality of responses upon which the value is determined.  In other words, the value is not necessarily interpreted as equal to “a number of responses”.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 31, 33, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10 and 13 of U.S. Patent No. 10,229,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 10 and 13 of the earlier patent suggest and/or render obvious to all limitations as recited in claims 21, 23, 31, 33, 36 and 38.
Mapping of the rejection is as follows:
Instant Application				Patent 10,229,219
Claim 21		rejected by 		Claim 2
Claim 23		rejected by		Claim 2
Claim 31		rejected by		Claim 10
Claim 33    		rejected by		Claim 10
Claim 36		rejected by		Claim 13
Claim 38		rejected by		Claim 13


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-26, 30, 31, 33-36 and 38-40 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), and further in view of Yuksel (U.S. Patent No. 8,621,623, Patent date 12/31/2013).

As to claim 21, Kacholia et al. teaches:
“A computer-implemented method” (see Kacholia et al., Abstract and [column 1, lines 55 to column 2, line 20]) comprising: 
“determining, by a computing system, a value associated with at least one signal indicative of objectionable material in a content item published through a system” (see Kacholia et al., [column 5, lines 20-25] for determining the total number of unique words for any or all portions of a video item, wherein the total number of unique words is interpreted as a value associated with at least one signal as recited; also see [column 5, lines 35-62] and [column 6, lines 35-55]);
“comparing, by the computing system, the value associated with the at least one signal indicative of objectionable material with a threshold value associated with the at least one signal” (see Kacholia et al., [column 5, lines 20-30] for comparing the total number of unique words to a 
In addition, Kacholia et al. teaches determining a content item (e.g., a video item) as including spam content in response to determine that the number of unique words exceeds a certain predetermined number (see Kacholia et al., [column 5, lines 23-26]), and adjusting the rank of the content item if determined as spammed (see Kacholia et al., [column 5, lines 25-29] for demoted in rank).  It should be noted that a rank/score associated with a video item are used for selecting and/or providing/presenting the video item from a video database (i.e., feed); therefore, a rank/score associated with a content item (e.g., a video item) can be interpreted as equivalent to a rank value associated with presentation of the content item in a news feed as recited.
However, Kacholia et al. does not explicitly teaches determining a demotion value for spam content item and adjusting a rank value of a spam content item based on the demotion value as equivalently recited as follows:
“determining, by the computing system, demotion value in response to satisfaction of the threshold value associated with the at least one signal”; and
“adjusting, by the computing system, a rank value associated with presentation of the content item in a news feed based on the demotion value”.
On the other hand, Patterson teaches determining a demotion value for spam content item and adjusting a rank value of a spam content item based on the demotion value (see Patterson, [0223] for determining a predetermined factor and adjusting the relevance score for a document determined as spam document based on the predetermined factor, wherein the predetermined factor as disclosed can be interpreted as a demotion value as recited; also see [0217]-[0218]).
Patterson's teaching to Kacholia et al. by implementing some factor/value for demoting/adjusting a rank of spam content item.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Patterson, [0223]-[0224], to provide Kacholia et al.’s system with an alternative/effective way to adjust a relevance score/rank associated with a content item.  In addition, both of the references (Kacholia et al. and Patterson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items and adjusting their ranks accordingly.  This close relation between both of the references highly suggests an expectation of success when combined.
Thus, Kacholia et al. as modified by Patterson teaches identifying spam content item based on keyword stuffing and demoting the rank of spam content item.
However, Kacholia et al. as modified by Patterson does not explicitly teach a feature of identifying spam/inappropriate content item based on predetermined keywords indicative of objectionable material and based on a number of responses to the content item as equivalent to recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to predetermined keywords indicative of objectionable material”; and
“comparing, by the computing system, a value associated with the keyword signal relating to a number of responses to the content item that include predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the 
On the other hand, Yuksel teaches a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material and based on a number of responses to the content item (see Yuksel, [column 2, lines 35-41] for identifying a business listing as spam based on mining reviews associated with the business listing (e.g., searching for reviews including one or more keywords that suggest the business listing as spam)) as equivalently recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to keywords indicative of objectionable material” (see Yuksel, [column 6, lines 19-25] for identifying the business listing as spam based on particular words or phrases (i.e., predetermined keywords); also see [column 4, lines 24-35] for the characteristic database storing keywords (i.e., predetermined keywords) used for detecting spam business listings); and
“comparing, by the computing system, a value associated with the keyword signal relating to predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the keyword signal, wherein the value associated with the keyword signal is based on a number of responses to the content item that include one or more of the predetermined keywords” (see Lindmark et al., [column 7, lines 10-21] for comparing the number of hits associated with reviews (i.e., user responses to a business listing) to a threshold and identifying the business listing as spam when the number of hits exceeds/satisfies a threshold, wherein the number of hits (i.e., matching keywords in reviews) can be interpreted as a value associated with the keyword signal and based on the number of responses as recited).
Yuksel's teaching to Kacholia et al. (as modified by Patterson) by implementing a feature of detecting spam or offensive/objectionable content items based on keywords indicative of offensive/objectionable content and based on reviews/responses associated with a content item.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to detect spam content items based on keywords indicative of offensive/objectionable material and reviews/responses associated with a content item.  In addition, both of the references (Kacholia et al. and Yuksel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using analyzing content of metadata (e.g., description, comments/reviews) associated with content item.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 31, Kacholia et al. teaches:
“A system” (see Kacholia et al., Abstract, Fig. 1 and [column 1, lines 55 to column 2, line 20]) comprising: 
“at least one processor” (see Kacholia et al., [column 7, lines 62-65]); and
“a memory storing instructions that, when executed by the at least one processor, cause the system to perform” (see Kacholia et al., [column 7, lines 48-65]):
“determining a value associated with at least one signal indicative of objectionable material in a content item published through a system” (see Kacholia et al., [column 5, lines 20-25] for determining the total number of unique words for any or all portions of a video item, 
“comparing the value associated with the at least one signal indicative of objectionable material with a threshold value associated with the at least one signal” (see Kacholia et al., [column 5, lines 20-30] for comparing the total number of unique words to a certain predetermined number, wherein the certain predetermined number as disclosed is interpreted as a threshold value as recited).
In addition, Kacholia et al. teaches determining a content item (e.g., a video item) as including spam content in response to determine that the number of unique words exceeds a certain predetermined number (see Kacholia et al., [column 5, lines 23-26]), and adjusting the rank of the content item (see Kacholia et al., [column 5, lines 29] for demoted in rank).  It should be noted that a rank/score associated with a video item are used for selecting and/or providing/presenting the video item from a video database (i.e., feed); therefore, a rank/score associated with a content item (e.g., a video item) can be interpreted as equivalent to a rank value associated with presentation of the content item in a news feed as recited.
However, Kacholia et al. does not explicitly teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value as recited as follows:
“determining a demotion value in response to satisfaction of the threshold value associated with the at least one signal”; and
“adjusting a rank value associated with presentation of the content item in a news feed based on the demotion value”.
On the other hand, Patterson teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value (see Patterson, [0223] for determining a 
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Patterson's teaching to Kacholia et al. by implementing some factor/value for demoting/adjusting a rank of spam content item.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Patterson, [0223]-[0224], to provide Kacholia et al.’s system with an alternative/effective way to adjust a relevance score/rank associated with a content item.  In addition, both of the references (Kacholia et al. and Patterson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items and adjusting their ranks accordingly.  This close relation between both of the references highly suggests an expectation of success when combined.
Thus, Kacholia et al. as modified by Patterson teaches identifying spam content item based on keyword stuffing and demoting the rank of spam content item.
However, Kacholia et al. as modified by Patterson does not explicitly teach a feature of identifying spam/inappropriate content item based on predetermined keywords indicative of objectionable material and based on a number of responses to the content item as equivalent to recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to predetermined keywords indicative of objectionable material”; and

On the other hand, Yuksel teaches a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material and based on a number of responses to the content item (see Yuksel, [column 2, lines 35-41] for identifying a business listing as spam based on mining reviews associated with the business listing (e.g., searching for reviews including one or more keywords that suggest the business listing as spam)) as equivalently recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to keywords indicative of objectionable material” (see Yuksel, [column 6, lines 19-25] for identifying the business listing as spam based on particular words or phrases (i.e., predetermined keywords or keyword signal); also see [column 4, lines 24-35] for the characteristic database storing keywords (i.e., predetermined keywords) used for detecting spam business listings); and
“comparing, by the computing system, a value associated with the keyword signal relating to a number of responses to the content item that include predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the keyword signal, wherein the value associated with the keyword signal is based on the number of responses to the content item that include one or more of the predetermined keywords” (see Lindmark et al., [column 7, lines 10-21] for comparing the number of hits associated with 
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Yuksel's teaching to Kacholia et al. (as modified by Patterson) by implementing a feature of detecting spam or offensive/objectionable content items based on keywords indicative of offensive/objectionable content and based on reviews/responses associated with a content item.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to detect spam content items based on keywords indicative of offensive/objectionable material and reviews/responses associated with a content item.  In addition, both of the references (Kacholia et al. and Yuksel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using analyzing content of metadata (e.g., description, comments/reviews) associated with content item.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 36, Kacholia et al. teaches:
“A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method” (see Kacholia et al., Abstract and [column 7, lines 50-61]) comprising: 
“determining a value associated with at least one signal indicative of objectionable material in a content item published through a system” (see Kacholia et al., [column 5, lines 20-
“comparing the value associated with the at least one signal indicative of objectionable material with a threshold value associated with the at least one signal” (see Kacholia et al., [column 5, lines 20-30] for comparing the total number of unique words to a certain predetermined number, wherein the certain predetermined number as disclosed is interpreted as a threshold value as recited).
In addition, Kacholia et al. teaches determining a content item (e.g., a video item) as including spam content in response to determine that the number of unique words exceeds a certain predetermined number (see Kacholia et al., [column 5, lines 23-26]), and adjusting the rank of the content item (see Kacholia et al., [column 5, lines 29] for demoted in rank).  It should be noted that a rank/score associated with a video item are used for selecting and/or providing/presenting the video item from a video database (i.e., feed); therefore, a rank/score associated with a content item (e.g., a video item) can be interpreted as equivalent to a rank value associated with presentation of the content item in a news feed as recited.
However, Kacholia et al. does not explicitly teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value as recited as follows:
“determining a demotion value in response to satisfaction of the threshold value associated with the at least one signal”; and
“adjusting a rank value associated with presentation of the content item in a news feed based on the demotion value”.
Patterson teaches a demotion value and adjusting a rank value of a spam content item based on the demotion value (see Patterson, [0223] for determining a predetermined factor and adjusting the relevance score for a document determined as spam document based on the predetermined factor, wherein the predetermined factor as disclosed can be interpreted as a demotion value as recited; also see [0217]-[0218]).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Patterson's teaching to Kacholia et al. by implementing some factor/value for demoting/adjusting a rank of spam content item.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Patterson, [0223]-[0224], to provide Kacholia et al.’s system with an alternative/effective way to adjust a relevance score/rank associated with a content item.  In addition, both of the references (Kacholia et al. and Patterson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items and adjusting their ranks accordingly.  This close relation between both of the references highly suggests an expectation of success when combined.
Thus, Kacholia et al. as modified by Patterson teaches identifying spam content item based on keyword stuffing and demoting the rank of spam content item.
However, Kacholia et al. as modified by Patterson does not explicitly teach a feature of identifying spam/inappropriate content item based on predetermined keywords indicative of objectionable material and based on a number of responses to the content item as equivalent to recited as follows:

“comparing, by the computing system, a value associated with the keyword signal relating to a number of responses to the content item that include predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the keyword signal, wherein the value associated with the keyword signal is based on the number of responses to the content item that include one or more of the predetermined keywords”.
On the other hand, Yuksel teaches a feature of identifying spam/inappropriate content based on predetermined keywords indicative of objectionable material and based on a number of responses to the content item (see Yuksel, [column 2, lines 35-41] for identifying a business listing as spam based on mining reviews associated with the business listing (e.g., searching for reviews including one or more keywords that suggest the business listing as spam)) as equivalently recited as follows:
“wherein the at least one signal indicative of objectionable material in the content item is associated with a keyword signal relating to keywords indicative of objectionable material” (see Yuksel, [column 6, lines 19-25] for identifying the business listing as spam based on particular words or phrases (i.e., predetermined keywords); also see [column 4, lines 24-35] for the characteristic database storing keywords (i.e., predetermined keywords) used for detecting spam business listings); and
“comparing, by the computing system, a value associated with the keyword signal relating to predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the keyword signal, wherein the value associated with the Lindmark et al., [column 7, lines 10-21] for comparing the number of hits associated with reviews (i.e., user responses to a business listing) to a threshold and identifying the business listing as spam when the number of hits exceeds/satisfies a threshold, wherein the number of hits (i.e., matching keywords in reviews) can be interpreted as a value associated with the keyword signal and based on the number of responses as recited).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Yuksel's teaching to Kacholia et al. (as modified by Patterson) by implementing a feature of detecting spam or offensive/objectionable content items based on keywords indicative of offensive/objectionable content and based on reviews/responses associated with a content item.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to detect spam content items based on keywords indicative of offensive/objectionable material and reviews/responses associated with a content item.  In addition, both of the references (Kacholia et al. and Yuksel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using analyzing content of metadata (e.g., description, comments/reviews) associated with content item.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 23, 33 and 38, these claim are rejected based on the same reason as above to reject claims 21, 31 and 36 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Yuksel teaches:
Kacholia et al., [column 1, lines 34-38] for comments entered by other users in response to the video item; also see Yuksel, [column 5, lines 62-65]).

As to claims 24, 34 and 39, these claim are rejected based on the same reason as above to reject claims 21, 31 and 36 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Yuksel teaches:
“wherein the predetermined keywords include at least one of “fake”, “hoax”, “scam”, or “fraud”” (see Kacholia et al., [column 1, lines 34-38] for comments entered by other users in response to the video item; also see Yuksel, [column 6, lines 19-25] for particular/predetermined words or phrases within a business review that may indicate that the business listing is spam, e.g., “spam”, “doesn’t exist”, “scam”, “business is fake”, etc.).

As to claims 25, 35 and 40, these claim are rejected based on the same reason as above to reject claims 21, 31 and 36 respectively and are similarly rejected including the following:
Kacholia et al. as modified by Patterson and Yuksel teaches:
“wherein the keyword signal further relates to a number of responses to a second content item, the content item and the second content item constituting a fuzzy cluster based on a determined threshold degree of similarity between the content item and the second content item” (see Kacholia et al., [column 1, lines 55-67] and [column 4, lines 40-60] for detection of spam in the metadata associated with a video item based on keyword stuffing, wherein metadata of a video item includes comments/responses associated with the video item; also see Yuksel, 

As to claim 26, this claim is rejected based on the same reason as above to reject claim 21 and is similarly rejected including the following:
Kacholia et al. as modified by Patterson and Yuksel teaches:
“wherein the adjusting a rank value comprises:
lowering the rank value” (see Kacholia et al., [column 4, lines 54-56] for demoting the video content in rank; also see Patterson, [0223] for lowering the relevance score (e.g., the relevance score is divided by the factor (e.g., 5)).

As to claim 30, this claim is rejected based on the same reason as above to reject claim 21 and is similarly rejected including the following:
Kacholia et al. as modified by Patterson and Yuksel teaches:
“wherein the computing system is controlled by a social networking system” (see Kacholia et al., [column 1, lines 34-41] wherein the video hosting websites hosting videos from a plurality of users can be interpreted as equivalent to a social networking system).

Claim 27 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), in view of Yuksel (U.S. Patent No. 8,621,623, Patent date 12/31/2013), and further in view of Grundman (U.S. Publication No. 2015/0154612, effectively filed date 01/23/2013).

As to claim 27, Kacholia et al. as modified by Patterson and Yuksel teaches all limitations as recited in claim 21 including determining a demotion value (see Patterson, [0223] for determining a predetermined factor for down weighting the document’s relevance score).
However, Kacholia et al. as modified by Patterson and Yuksel does not explicitly teaches a feature for assigning a demotion value in proportion to some value indicated spam likelihood of a content item as equivalently recited as follows:
“assigning the demotion value in proportion to the value associated with the at least one signal indicative of objectionable material”.
On the other hand, Grundman teaches a feature for assigning a demotion value in proportion to some value indicated spam likelihood of a content item (see Grundman, [0058] for assigning an amount the spam listing’s rank is lowered proportional to the likelihood that the listing is spam, wherein the amount the spam listing’s rank is lowered is interpreted as a demotion value as recited).
It would have been obvious to one of ordinary skill before the effective filing date of the claim invention to incorporate Grundman's teaching to Kacholia et al. (as modified by Patterson and Yuksel) by implementing a feature of assigning a demotion value proportional to spam level/likelihood value of a content item.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al.’s system with an alternative/effective way to adjust/demote the rank of a content item based on level of spam content included in each content item as suggested by Grundman (see [0058]).  In addition, both of the references (Kacholia et al. and Grundman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying content items as spam content items using content analysis of .

Claim 28 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), in view of Yuksel (U.S. Patent No. 8,621,623, Patent date 12/31/2013), and further in view of Gruhl et al. (US Publication No 2008/0172412, Publication date 07/17/2008).

As to claim 28, Kacholia et al. as modified by Patterson and Yuksel teach all limitations as recited in claim 21.  
In addition, Kacholia et al. as modified by Patterson and Yuksel teach using a demotion value to demote the rank/score of a content item when the content item is determined as containing spam content (see Kacholia et al., [column 4, lines 40-60]; also see Patterson, [0223] for using a predetermined factor (i.e., demotion value) to demote/reduce the rank/score of a content item).
However, Kacholia et al. as modified by Patterson and Yuksel do not explicitly teach a feature of discounting/adjusting a value/score based on a user associated with a domain/category as equivalently recited as follows:
“discounting the demotion value for a user when the content item is associated with a domain to which the user is subscribed”.
On the other hand, Gruhl et al. teaches a feature of discounting/adjusting a value/score based on a user associated with a domain/category (see Gruhl et al., [0005] and [0013] for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gruhl et al.'s teaching to Kacholia et al.'s system (as modified by Patterson and Yuksel) by implementing a feature of adjusting the rank/score based on a user associated with domain/category.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al. with an effective/alternative way to display/remove a content item based on a rank value.  In addition, both of the references (Kacholia et al. and Gruhl et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determining value/score associated with a content item to determine whether to display/remove the content item.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 29 (effective filing date 05/01/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Kacholia et al. (U.S. Patent No. 8,752,184, Patent date 06/10/2014), in view of Patterson (U.S. Publication No. 2006/0294155, Publication date 12/28/2006), in view of Yuksel (U.S. Patent No. 8,621,623, Patent date 12/31/2013), and further in view of Nista et al. (US Publication No 2011/0302123, Publication date 12/08/2011).

As to claim 29, Kacholia et al. as modified by Patterson and Yuksel teach all limitations as recited in claim 21.  
In addition, Kacholia et al. as modified by Patterson and Yuksel teach using a demotion value to demote the rank/score of a content item when the content item is determined as Kacholia et al., [column 4, lines 40-60]; also see Patterson, [0223] for using a predetermined factor (i.e., demotion value) to demote/reduce the rank/score of a content item).
However, Kacholia et al. as modified by Patterson and Yuksel do not explicitly teach a feature of discounting/adjusting a value/score based on keywords as equivalently recited as follows:
“discounting the demotion value when the content item contains one or more keywords that are indicative of objectionable material”.
On the other hand, Nista et al. teaches discounting/adjusting a value/score based on keywords (see Nista et al., [0060] and [0073] for negatively/positively impacting the scoring of the content based on keywords (e.g., sales or spam words, suspect word, positive words, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nista et al.'s teaching to Kacholia et al.'s system (as modified by Patterson and Yuksel) by implementing a feature of adjusting the rank/score associated with presentation/display of a content item based on defined keywords.  Ordinarily skilled artisan would have been motivated to do so to provide Kacholia et al. with an effective/alternative way to display/remove a content item based on a rank value.  In addition, both of the references (Kacholia et al. and Nista et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determining value/score associated with a content item to determine whether to display/remove the content item.  This close relation between both of the references highly suggests an expectation of success when combined.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164